Title: To James Madison from William Short, 7 February 1810
From: Short, William
To: Madison, James


Dear sirParis Feb 7. 1810
The present is merely to acknowlege the reciept & thank you for the kind expressions of your letter of Dec. 3. I shall add nothing more to this letter hoping very soon to have the satisfaction of renewing to you in person the assurance of my sentiments. I informed the sec. of State last summer on receiving his letter that I should return this spring. If there had not been an hope of some amelioration in the relations of the U S. with this country I should have returned in the Winter as you will have been informed by Mr Coles. At the sailing of the Wasp in Septr. the same consideration did not exist, but I was desirous to postpone my voyage to a more favorable season for navigation—& that alone prevented my embarking in that vessel. The season will soon be more favorable—but the difficulties of finding a vessel increase in such a manner that I am hastening now to take my precautions. The J. Adams will be at sea during the worst month of the year, & therefore I decline making use of that vessel. We have just learned that the English have taken the Madison & brought her back to England. Genl. Armstrong thinks therefore that the two vessels now at La Rochelle, which came with passengers & a British passeport for the voyage here will not be respected on the return voyage. Under all these circumstances I am advised to go immediately from hence to England of which an opportunity is furnished me, as I am assured that there will be better & more safe conveyances from thence even [if] the breach be still more widened—on which subject we are impatiently expecting information. Count Pahlen who has passed the winter here, thinks of embarking in April in one of the passenger vessels at La Rochelle—he has no other alternative & therefore is forced notwithstanding the inconvenience apprehended from the number of passengers, & the risk now from the English cruisers. I wish much he may arrive safe, being persuaded you will have every reason to be satisfied with him & his disposition as well as those of his Sovereign of which you have already proofs.
May I ask the favor of you sir to forward the inclosed, & to believe me when I assure you of the perfect respect, & best wishes for your success & happiness, with which I have the honor to be sir, your most obedient & Most humble Servant
W Short
